Citation Nr: 0208155	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  93-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1958 and September 1961 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability.


FINDINGS OF FACT

1.  Service connection has been established for: 
spondylolisthesis, L5-S1 with neurological involvement 
causing weakness of extensor hallucis longus and tibial 
posterior, right, evaluated as 60 percent disabling; gout, 
evaluated as 20 percent disabling; duodenal ulcer, 
duodenitis, evaluated as 20 percent disabling hypertension, 
evaluated as 10 percent disabling; fracture, left patella, 
traumatic arthritis, evaluated as 10 percent disabling; right 
inguinal hernia, evaluated as 0 percent disabling.  

2.  The veteran is a college graduate; his past work 
experience includes counselor for the Louisiana Department of 
Veterans Affairs from 1982 to April 1991; self-employment as 
a tax preparer.

3.  The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.



CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Specifically, it is noted that the veteran was issued a 
statement of the case and supplemental statements of the case 
detailing the laws governing his claim and the reasons for 
the RO's denial.  In addition, this issue was remanded in 
December 1995, November 1997, July 1999, and March 2001.  The 
RO made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. §§ 5103 and 5103A.  No 
further development is required in order to comply with VA's 
duty to assist.

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected disabilities.  
The record shows that he is a college graduate and last 
worked as a counselor for the Louisiana Department of 
Veterans Affairs from 1982 to April 1991; and was self-
employment as a tax preparer.  His position was terminated 
with the Louisiana Department of Veterans Affairs due to a 
lay off.  

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined on an 
extraschedular basis without regard to the advancing age of 
the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Service connection has been established for 
spondylolisthesis, L5-S1 with neurological involvement 
causing weakness of extensor hallucis longus and tibial 
posterior, right, evaluated as 60 percent disabling; gout, 
evaluated as 20 percent disabling; duodenal ulcer, 
duodenitis, evaluated as 20 percent disabling hypertension, 
evaluated as 10 percent disabling; fracture, left patella, 
traumatic arthritis, evaluated as 10 percent disabling; right 
inguinal hernia, evaluated as 0 percent disabling.  The 
combined service-connected disability rating is 80 percent.  
Therefore, the veteran's disability evaluations do meet the 
criteria of § 4.16(a), in that they are ratable at 70 percent 
or more.  However, a combined rating in excess of 70 percent 
does not per se require a grant of a total rating based on 
individual unemployability.  To assign a total rating under § 
4.16(a), there also must be a finding that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to service-connected disabilities.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  For a veteran to prevail on a claim 
for a total compensation rating based on individual 
unemployability, the record must reflect some factor, which 
takes this case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At his October 2001 VA examination the examiner diagnosed 
spondylolisthesis, L5-S1, status post lumbar fusion with 
residual right lumbar radiculopathy; past history of gout 
without current active gout; functional upper 
gastrointestinal disorder, manifested by intermittent 
indigestion without known peptic ulcer disease; essential 
vascular hypertension, no clinical evidence of cardiac 
disease; status post fracture of left patella with mild 
traumatic arthritis of the left knee; status post bilateral 
inguinal herniorrhaphies without recurrence or current 
symptoms; memory loss, vertigo, corneal opacity and status 
post TURP for benign prostatic hypertrophy (these conditions 
were noted as essentially stable).  

Forward flexion in the lumbosacral spine was limited to 35 
degrees and backward extension was limited to 0 degrees.  It 
was noted that the veteran had no useful lateral flexion or 
rotation of the lumbosacral spine.  X-rays of the left 
patella showed minimal narrowing to the lateral femoral 
tibial joint compartment.  There were no signs of fractures 
or dislocations.  A chest x-ray showed the heart at upper 
limits of normal with normal background vasculature.  Lung 
fields were free of active infiltrates.  Visualized bony 
structures were unremarkable.  Lumbar spine x-ray showed a 
screw and endplate device across the posterior elements from 
L5 through S1.  There was anterior subluxation of L5 on S1.  
There was widespread osteoporosis.  There were no signs of 
fractures or bone destruction.  An upper GI series showed 
esophageal motility and mucosa normal.  Prominent reflux 
observed at fluoroscopy.  There was very prominent 
pylorospasm seen at fluoroscopy.  The duodenum was not noted 
to fill completely.  The veteran was placed in multiple 
positions to try to get the pylorus to open.  However, these 
were ultimately unsuccessful.  The examiner strongly 
suggested a duodenal ulcer.  

The examiner opined that in his professional opinion, the 
veteran was currently unemployable due to multiple service 
connected as well as nonservice connected conditions, 
particularly memory loss and status post lumbar fusion.

After a review of the evidence, it is concluded that the 
veteran is unable to obtain or maintain a substantially 
gainful occupation as a consequence of his service-connected 
disorders, and that TDIU benefits should be assigned.

In particular, it is noted that the veteran's combined 
service-connected disability rating is 80 percent and a VA 
examiner in October 2001 opined that the veteran was 
currently unemployable due to multiple service connected as 
well as nonservice connected disabilities.  In resolving 
reasonable doubt in the veteran's favor on this issue, it is 
found that the evidence supports the veteran's claim for a 
total disability rating based on individual unemployability 
due to his service connected disabilities.



ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

